



Exhibit 10.1




**Certain information, marked by brackets as [*CONFIDENTIAL*], has been excluded
from this exhibit because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.**
Execution Version


AMENDMENT to
SECOND AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT

THIS AMENDMENT to SECOND AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT (this
“Amendment”), dated as of January 2, 2019 is made between J. Aron & Company LLC,
a limited liability company organized under the laws of New York (“Aron”)
located at 200 West Street, New York, New York 10282-2198, and Alon Refining
Krotz Springs, Inc. (the “Company”), a Delaware corporation located at 7102
Commerce Way, Brentwood, Tennessee 370273 (each referred to individually as a
“Party” or collectively as the “Parties”).
RECITALS
Aron and the Company are parties to the Second Amended and Restated Supply and
Offtake Agreement dated as of February 1, 2015 as from time to time amended,
modified, supplemented and/or restated (the “S&O Agreement”); and
Aron and the Company have entered into certain additional transactions under the
S&O Agreement setting the Step-Out Price for certain Baseline Volumes and wish
to amend certain terms and conditions of the S&O Agreement and the Fee Letter to
confirm certain terms and conditions of such additional transactions and,
accordingly, agree as follows:
Section 1
Definitions; Interpretation

Section 1.1
Defined Terms. All capitalized terms used in this Amendment (including in the
Recitals hereto) and not otherwise defined herein shall have the meanings
assigned to them in the S&O Agreement.

Section 1.2
Interpretation. The rules of construction set forth in Section 1.2 of the S&O
Agreement shall be applicable to this Amendment and are incorporated herein by
this reference.

SECTION 2
Amendments and Agreements

Section 2.1
Amendments to S&O Agreement as of Effective Date. Upon the effectiveness of this
Amendment, the S&O Agreement is amended by replacing the Schedule B attached to
the S&O Agreement with the Schedule B attached hereto.

Section 2.2
Amendment to the Fee Letter. Concurrently with the effectiveness of this
Amendment, the Parties are executing an amendment to the Fee Letter.

Section 2.3
Other Terms and Conditions. The Parties acknowledge that certain other terms and
conditions relating to the additional transactions reference above have been
agreed by the parties






--------------------------------------------------------------------------------




in other amendments of and letter agreements relating to the S&O Agreement,
including without limitation that certain letter agreement dated January 2, 2019
relating to the terms of a Letter of Credit to be provided and maintained by the
Company and such other amendments and letter agreements remain in full force and
effect.
Section 2.4
References Within S&O Agreement. Each reference in the S&O Agreement to “this
Agreement” and the words “hereof,” “hereto,” “herein,” “hereunder,” or words of
like import, shall mean and be a reference to the S&O Agreement as heretofore
amended and as amended by this Amendment.

SECTION 3
Representations and Warranties

To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the S&O Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the S&O Agreement, as amended hereby, constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.
SECTION 4
Miscellaneous

Section 4.1
S&O Agreement Otherwise Not Affected. Except for the amendments pursuant hereto,
the S&O Agreement remains unchanged. As amended pursuant hereto, the S&O
Agreement remains in full force and effect and is hereby ratified and confirmed
in all respects. The execution and delivery of, or acceptance of, this Amendment
and any other documents and instruments in connection herewith by either Party
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by it to provide any other or further amendments,
consents or waivers in the future.

Section 4.2
No Reliance. Each Party hereby acknowledges and confirms that it is executing
this Amendment on the basis of its own investigation and for its own reasons
without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.

Section 4.3
[Reserved].



2



--------------------------------------------------------------------------------




Section 4.4
Binding Effect. This Amendment shall be binding upon, inure to the benefit of
and be enforceable by the Company, Aron and their respective successors and
assigns.

Section 4.5
Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE.

Section 4.6
Amendments. This Amendment may not be modified, amended or otherwise altered
except by written instrument executed by the Parties’ duly authorized
representatives.

Section 4.7
Effectiveness; Counterparts. This Amendment shall be effective as of the date
provided for above. No Party shall be bound until each Party has executed a
counterparty hereof. This Amendment may be executed in any number of
counterparts and by different Parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

Section 4.8    Interpretation. This Amendment is the result of negotiations
between and have been reviewed by counsel to each of the Parties, and is the
product of all Parties hereto. Accordingly, this Amendment shall not be
construed against either Party merely because of such Party’s involvement in the
preparation hereof.
[Remainder of Page Intentionally Left Blank]




3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
S&O Agreement as of the date first above written.
J. ARON & COMPANY LLC


By: /s/ Simon Collier                

Name: Simon Collier    

Title: Managing Director


ALON REFINING KROTZ SPRINGS, INC.


By: /s/ Virgil Guma                 

Name: Virgil Guma    

Title: VP
By: /s/ Stephen Sundstrum            

Name: Stephen Sundstrum    

Title: VP








[Amendment to ARKS S&O Agreement]



--------------------------------------------------------------------------------






Schedule B
Table 1: Baseline Volume
Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31,
2020
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL,of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii)    $[*CONFIDENTIAL*]




 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii)    $[*CONFIDENTIAL*]


 
 
 
 
 





Schedule B-1



--------------------------------------------------------------------------------





Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31,
2020
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii)    $[*CONFIDENTIAL*]


 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii)    $[*CONFIDENTIAL*]


 
 
 
 
 
SUPPLEMENTAL MATERIAL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A





Schedule B-2



--------------------------------------------------------------------------------





Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31,
2020
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii)    $[*CONFIDENTIAL*]


 
 
 
 
 
SLOP
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii)    $[*CONFIDENTIAL*]


 
 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii)    $[*CONFIDENTIAL*]


 
 
 
 
 





Schedule B-3



--------------------------------------------------------------------------------





Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31,
2020
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL, of :
(i)    $[*CONFIDENTIAL*] and
(ii)    $[*CONFIDENTIAL*]


 
 
 
 
 



Trading Day: Any Business Day for which the relevant price is published.


Applicable Step-Out Pricing Dates for Baseline Volume: In the event of a
Termination Date of :

May 31, 2018, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2018
May 31, 2019, the Applicable Step-Out Pricing Dates shall be May 29, 30, 31 of
2019
May 31, 2020, the Applicable Step-Out Pricing Dates shall be May 27, 28, 29 of
2020
May 31, 2021, the Applicable Step-Out Pricing Dates shall be May 26, 27, 28 of
2021




Table 2: Volume in excess of Baseline Volume






Schedule B-4



--------------------------------------------------------------------------------





Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $[*CONFIDENTIAL*] / gallon) times [*CONFIDENTIAL*]
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $[*CONFIDENTIAL*] / gallon) times [*CONFIDENTIAL*]
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $[*CONFIDENTIAL*] / gallon) times [*CONFIDENTIAL*]
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $[*CONFIDENTIAL*] / gallon) times [*CONFIDENTIAL*]
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $[*CONFIDENTIAL*] / gallon) times [*CONFIDENTIAL*]
 
 
 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times [*CONFIDENTIAL*]
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times [*CONFIDENTIAL*]
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times [*CONFIDENTIAL*]
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times [*CONFIDENTIAL*]
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times [*CONFIDENTIAL*]
 
 
 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates





Schedule B-5



--------------------------------------------------------------------------------





Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
Reference Price
[*CONFIDENTIAL*] * Nymex RBOB * [*CONFIDENTIAL*] + [*CONFIDENTIAL*] * USGC ULSD
* [*CONFIDENTIAL*] - $[*CONFIDENTIAL*] / barrel, where Nymex RBOB is defined as
"The closing settlement prices on the New York Mercantile Exchange for the
Nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract" and USGC ULSD is defined as "Arithmetic average of the means of the
daily quotations appearing in Platt's US Marketscan in the section GULF COAST
under the heading Distillates and blendstocks for the Ultra low sulfur
diesel-Pipeline quotation"
[*CONFIDENTIAL*] * Nymex RBOB * [*CONFIDENTIAL*] + [*CONFIDENTIAL*] * USGC ULSD
* [*CONFIDENTIAL*] - $[*CONFIDENTIAL*] / barrel, where Nymex RBOB is defined as
"The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract" and USGC ULSD is defined as "The average of the mean of the high and
low daily quotation published in "Platts US Marketscan" in the section "GULF
COAST" under the heading "Houston" and subheading "Prompt Pipeline" for the
Ultra low sulfur diesel quotation"
[*CONFIDENTIAL*] * Nymex RBOB * [*CONFIDENTIAL*] + [*CONFIDENTIAL*] * USGC ULSD
* [*CONFIDENTIAL*] - $[*CONFIDENTIAL*] / barrel, where Nymex RBOB is defined as
"The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract" and USGC ULSD is defined as "The average of the mean of the high and
low daily quotation published in "Platts US Marketscan" in the section "GULF
COAST" under the heading "Houston" and subheading "Prompt Pipeline" for the
Ultra low sulfur diesel quotation"
[*CONFIDENTIAL*] * Nymex RBOB * [*CONFIDENTIAL*] + [*CONFIDENTIAL*] * USGC ULSD
* [*CONFIDENTIAL*] - $[*CONFIDENTIAL*] / barrel, where Nymex RBOB is defined as
"The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract" and USGC ULSD is defined as "The average of the mean of the high and
low daily quotation published in "Platts US Marketscan" in the section "GULF
COAST" under the heading "Houston" and subheading "Prompt Pipeline" for the
Ultra low sulfur diesel quotation"
[*CONFIDENTIAL*] * Nymex RBOB * [*CONFIDENTIAL*] + [*CONFIDENTIAL*] * USGC ULSD
* [*CONFIDENTIAL*] - $[*CONFIDENTIAL*] / barrel, where Nymex RBOB is defined as
"The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract" and USGC ULSD is defined as "The average of the mean of the high and
low daily quotation published in "Platts US Marketscan" in the section "GULF
COAST" under the heading "Houston" and subheading "Prompt Pipeline" for the
Ultra low sulfur diesel quotation"
 
 
 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the closing settlement prices for each calendar day in the
relevant Production Week. For each calendar day that is not a Trading Day (i.e.
weekends and holidays), the closing settlement price shall be deemed to be the
closing settlement price for the immediately preceding Trading Day.
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract plus $[*CONFIDENTIAL*] / barrel
Applicable Grade Differential and Roll Component from the Procurement Contract
plus the closing settlement prices on the New York Mercantile Exchange for the
first nearby Light Crude Futures Contract
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Base Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract plus $[*CONFIDENTIAL*] / barrel
 
 
 
 
 
 
 





Schedule B-6



--------------------------------------------------------------------------------





Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
SUPPLEMENTAL MATERIAL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Not applicable
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Not applicable
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
 
 
 
 
 
 
 
SLOP
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $[*CONFIDENTIAL*] / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $[*CONFIDENTIAL*] / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $[*CONFIDENTIAL*] / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $[*CONFIDENTIAL*] / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $[*CONFIDENTIAL*] / barrel
 
 
 
 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates





Schedule B-7



--------------------------------------------------------------------------------





Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
Reference Price
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus $[*CONFIDENTIAL*] / barrel
For the period up to, and including December 31, 2016:
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston " and
subheading "($/barrel)" for the No.6 3% quotation minus $[*CONFIDENTIAL*] /
barrel


For the period commencing January 1, 2017:
The sum of (i.) the average of the means of the daily quotations appearing in
“Platts US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “($/barrel)” for the USGC HSFO quotation (ii.) minus
$[*CONFIDENTIAL*]/ barrel
For the period up to, and including December 31, 2016:
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston " and
subheading "($/barrel)" for the No.6 3% quotation minus $[*CONFIDENTIAL*] /
barrel


For the period commencing January 1, 2017:
The sum of (i.) the average of the means of the daily quotations appearing in
“Platts US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “($/barrel)” for the USGC HSFO quotation (ii.) minus
$[*CONFIDENTIAL*]/ barrel
For the period up to, and including December 31, 2016:
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston " and
subheading "($/barrel)" for the No.6 3% quotation minus $[*CONFIDENTIAL*] /
barrel


For the period commencing January 1, 2017:
The sum of (i.) the average of the means of the daily quotations appearing in
“Platts US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “($/barrel)” for the USGC HSFO quotation (ii.) minus
$[*CONFIDENTIAL*]/ barrel
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston " and
subheading "($/barrel)" for the USGC HSFO quotation minus $[*CONFIDENTIAL*] /
barrel
 
 
 
 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULF COAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus
$[*CONFIDENTIAL*] / gallon) times [*CONFIDENTIAL*]
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation minus
$[*CONFIDENTIAL*] / gallon) times [*CONFIDENTIAL*]
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation minus
$[*CONFIDENTIAL*] / gallon) times [*CONFIDENTIAL*]
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation minus
$[*CONFIDENTIAL*] / gallon) times [*CONFIDENTIAL*]
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation minus
$[*CONFIDENTIAL*] / gallon) times [*CONFIDENTIAL*]





Schedule B-8



--------------------------------------------------------------------------------





Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Schedule B-9



--------------------------------------------------------------------------------






Trading Day: Any day for which the relevant price is published.


Base Price: The volume weighted average purchase price per barrel calculated
under all Procurement Contracts under which such Crude Oil was acquired during
such month.  The volume weighted average will be calculated as the net dollars
paid or received on all Procurement Contracts, with Aron payments to third
parties represented as a positive dollar amount and Aron receipts from third
parties represented as a negative dollar amount, divided by the net volume on
all Procurement Contracts, with Aron purchases represented as a positive volume
and Aron sales represented as a negative volume.  If for such month Aron does
not enter any Crude Oil Procurement Contracts, the Base Price will equal the
Short Crude FIFO price as defined in Schedule B. 


Applicable Step-Out Pricing Dates for Volume in excess of Baseline Volume: In
the event of a Termination Date of :

May 31, 2018, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2018
May 31, 2019, the Applicable Step-Out Pricing Dates shall be May 29, 30, 31 of
2019
May 31, 2020, the Applicable Step-Out Pricing Dates shall be May 27, 28, 29 of
2020
May 31, 2021, the Applicable Step-Out Pricing Dates shall be May 26, 27, 28 of
2021






Schedule T-1

